Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the communication filed on July 19, 2019, which paper has been placed of record in the file.
2.           Claims 1-20 are pending in this application. 




Claim Rejections - 35 USC § 101
3.         35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

4.      Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a method and, therefore, is a process.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: displaying a plurality of product segments, displaying historical performance for each of the plurality of product segments…, receiving a change threshold value, calculating an option count range for each product segment, determining a proposed option count for each product segment…, and displaying the proposed option count for each of the plurality of product segments, which is a method of organizing human activity (managing personal behavior or relationships or interactions between people including social activities, teaching and following rules or instructions), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of: displaying a plurality of product segments, displaying historical performance for each of the plurality of product segments…, receiving a change threshold value, calculating an option count range for each product segment, determining a proposed option count for each product segment…, and displaying the proposed option count for each of the plurality of product segments, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor, a memory, and using the processor to perform receiving, displaying, calculating, determining, and displaying steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of receiving, displaying, calculating, determining, and displaying steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Moreover, the claim recites the additional limitations “displaying, to a user via a graphical user interface…, receiving, from the user via a graphical user interface, a change threshold value…”, which are recited at a high level of generality (i.e., as a general means of receiving and displaying data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in figure 7 and paras [067-068] of using general-purpose computer and available commercial products to perform the 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
            Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “displaying, to a user via a graphical user interface…, receiving, from the user via a graphical user interface, a change threshold value…” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that receiving and displaying data is well-understood, Berkheimer Option 2. Moreover, the limitations of “displaying, to a user via a graphical user interface…, receiving, from the user via a graphical user interface, a change threshold value” do not providing any improvements to the computer functionality, improvements to the network/network interface, improvements to the graphical user interface, they are just merely used as general means for collecting and displaying information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
          i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “displaying, to a user via a graphical user interface…, receiving, from the user via a graphical user interface, a change threshold value” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “displaying, to a user via a graphical user interface…, receiving, from the user via a graphical user interface, a change threshold value”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the network/network interface, improvements to the graphical user interface, they just merely used as general means for collecting and displaying data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 2 recites wherein the product segments are organized into a plurality of clusters…; Claim 3 recites automatically determining the proposed option counts for each produce segment comprises applying a sales cost constraint…; Claim 4 recites wherein the proposed option counts for the plurality of product segments are automatically determined to maximize gross margin while staying within a sales cost constraint. …; Claim 5 recites wherein the change threshold value is received via a slider graphical user interface element…; Claim 7 recites calculating an upper bound and a lower bound of option count values…; Claim 8 recites displaying, to the user via the graphical user interface, graphical representations of or more sales targets…; Claim 9 
          Regarding independent claims 12 and 17, Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 12 directed to system, independent claim 17 directed to a medium,  are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1-20 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.




Allowable Subject Matter
5.           Claims 1-20 are allowed over the prior arts cited of record because the prior arts cited of record do not disclose at least “automatically calculating an option count range for each product segment based at least in part on the change threshold value and the historical performance; and automatically determining a proposed option count for each product segment, wherein each proposed option count is limited to its corresponding option count range, and wherein the proposed option counts are automatically determined to maximize at least one performance indicator across the plurality of product segments for a new planning period.”



          
                                                            Conclusion
6.          Claims 1-20 are rejected.
7.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
             Parpia et al. (US 2016/0189177) disclose a method comprising receiving information indicative of a product candidate attribute selection input that identifies a product candidate attribute comprised by a product candidate, the product candidate attribute corresponding with a product attribute.
            Parpia et al. (US 2016/0019625) disclose the customer store segment sales model comprising a set of customer store segments, determining a relative intersegment quantity of sales for each customer store segment of the set of customer store segments, determining a relative intrasegment quantity of sales for each customer store segment of the set of customer store segment.

            Khatri et al. (US 2016/0063065) disclose systems, apparatuses, or methods discussed herein can include a quality score for a plurality of item listings or collections of item listings. Data sparseness can be avoided, as the quality score is based on inherent properties of the listing.
            White et al. (US 2018/0060892) disclose a market segment analysis (MSA) system that facilitates a cluster analysis of market segment data and performance metrics to identify data patterns between individual market segments within a designated market region.
           Kolluru (US 2016/0292703) discloses systems, and devices for simulating the performance of products a within a display area of a retail store.

8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                         
March 13, 2021